*534Judgment, Supreme Court, New York County (Lewis Bart Stone, J.), rendered November 24, 2009, as amended September 16, 2010, convicting defendant, after a jury trial, of burglary in the first degree (two counts), robbery in the second degree (two counts), attempted assault in the first and second degrees, and assault in the second degree, and sentencing him, as a second felony offender, to an aggregate term of 15 years, unanimously affirmed.
We reject defendant’s argument that his robbery and burglary convictions were against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s credibility determinations. The evidence established that defendant stole the victim’s cell phone, that he did so by force rather than as an afterthought following an assault, and that he unlawfully entered the victim’s apartment building by threatening an occupant.
We perceive no basis for reducing the sentence. Concur— Tom, J.E, Andrias, Renwick and DeGrasse, JJ.